Citation Nr: 0507003	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia, residual type, for the period prior to January 
2002. 

2.  Entitlement to a rating in excess of 70 percent for 
schizophrenia, residual type, for the period subsequent to 
January 2002. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claim on appeal.  

During the pendency of the appeal, the veteran moved to 
Florida and jurisdiction of the claim was transferred to the 
St. Petersburg, Florida, RO.

The increased rating claim was remanded by the Board in 
November 2003 for further development and is now ready for 
appellate review.

With respect to the claim for a TDIU, the Board notes that 
the veteran has not directly raised the issue.  However, a 
separate formal claim for TDIU is not necessary once a claim 
for an increased rating has been filed.  See 38 C.F.R. 
§ 3.55(c).  Thus, any evidence in the claims file or under VA 
control submitted subsequent to an original increased rating 
claim that indicates that there is "current service-
connected unemployability" requires adjudication of the 
"reasonably raised" claim for TDIU.  See Norris v. West, 12 
Vet. App. 413, 421 (1999); see also Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (once person makes a claim 
for highest rating possible and submits evidence of 
unemployability, VA must consider whether the veteran is 
entitled to TDIU).  

In this case, the veteran filed a claim for an increased 
rating in 2001.  In the most recent VA examination report 
dated in July 2004, the examiner noted that the veteran was 
unemployable due to an exacerbation of his service-connected 
schizophrenia disability.  As such, the Board will infer a 
claim for TDIU.  Having so determined, the Board finds that a 
remand is necessary to address the issue of employability.

The TDIU issue is being addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 2002, the veteran's schizophrenia was 
productive of symptoms consistent with no more than 
"difficulty" in establishing and maintaining effective work 
and social relationships.

2.  Prior to January 2002, there was no evidence of 
obsessional rituals which interfered with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, disorientation, or neglect of 
personal appearance and hygiene.  

3.  Prior to January 2002, except for a six-day 
hospitalization, the veteran's global assessment of 
functioning (GAF) scores were reported in the 65-80 range, 
indicating mild or transient symptoms.

4.  Since January 2002, the veteran's schizophrenia is 
productive of symptoms consistent with no more than an 
"inability" to establish and maintain effective 
relationships.    

5.  Since January 2002, there had been no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, an intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.

6.  Since January 2002, the veteran's GAF scores were 
reported in the 40-50 range, indicating serious symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 50 
percent for schizophrenia, residual type, for the period 
prior to January 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic 
Codes (DCs) 9204, 9440 (2004). 

2.  The criteria for a schedular evaluation in excess of 70 
percent for schizophrenia, residual type, for the period 
subsequent to January 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, DCs 
9204, 9440 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Under the relevant psychiatric regulations, a 10 percent 
evaluation may be assigned with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication.  A 30 percent evaluation 
will be assigned with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation will be assigned for a psychiatric 
disorder which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran filed a claim for a higher rating in January 
2001.  He maintained that he was entitled to a rating in 
excess of 50 percent and initially requested a 70 percent 
rating for his psychiatric disorder.  By rating decision 
dated in October 2004, the RO increased the rating for 
schizophrenia to 70 percent, effective January 2002.  He now 
maintains that he is entitled to a higher than 70 percent 
rating.  

After a review of the claims file, the Board finds that a 
greater than 50 percent rating is not warranted for the 
period prior to January 2002.  Moreover, a rating in excess 
of 70 percent rating is not warranted for the period after 
January 2002.

Entitlement to a Rating in Excess of 50 Percent Prior to 
January 2002

In January 2001, the veteran sought to establish VA care at 
the Tampa VA.  He denied acute distress or concerns.  He had 
moved to Florida and lived with his wife, daughter, and 
grandchildren.  Mental status examination revealed that he 
was in clean street clothes, adequately groomed, had no 
psychomotor agitation or retardation, no abnormal or 
involuntary movements, was cooperative, maintained good eye 
contact, speech was normal and fluent, he denied suicidal or 
homicidal ideation, had no delusional or paranoid thinking, 
was alert and oriented, recent and remote memory were intact, 
and his insight and judgment were intact.  His GAF was 
reported as 70, indicating "some mild symptoms" but 
generally functioning pretty well with meaningful 
interpersonal relationships.  

The veteran was hospitalized approximately two weeks later at 
the San Juan VA Medical Center for a several week history of 
paranoid ideas, anger, depressed mood, irritability, anxiety, 
low tolerance to people and co-workers, noises, and 
frustration, isolation at home, loss of interest, lack of 
friends, exaggerated worries about medical problems, death 
wishes, negative ideas, low self esteem, poor insight and 
judgment, and feelings of being a burden and suspiciousness.  
His medication was adjusted and he was discharged six days 
later.  The treating physician remarked that the veteran's 
recovery was "swift and uneventful."  

At the time of discharge, the veteran was alert, oriented, 
coherent, relevant, had no thought or perceptual disorder, 
denied ideas of harm to self or others, and had "mild" 
anxiety and restlessness.  Although the admission GAF was 
reported at 30, indicating a serious impairment in 
communication or judgment, his GAF at discharge was 65, 
reflecting "some mild symptoms."  

This evidence suggests to the Board that the veteran 
underwent an acute exacerbation of his schizophrenia 
requiring hospitalization but was discharged six days later 
with essentially "mild" symptoms.  Because his GAF returned 
to a "mild" level and because he was able to return to 
work, the Board finds that this hospitalization, in and of 
itself, is not sufficient to establish a higher rating.  

In a June 2001 VA examination, the veteran reported that he 
had been employed by the U.S. Postal Service for 15 years, 
but related problems at work with his supervisor.  He 
attributed a gastric condition to the work-related problems 
and questioned whether he should quit working.  He denied 
alcohol, tobacco, or drug use.  

Mental status examination revealed that the veteran was clean 
with a light beard, and was adequately dressed and groomed.  
He was alert and oriented, the mood was depressed, affect was 
constricted, attention was good, he avoided eye contact, 
concentration was good, memory was fair, speech was clear and 
coherent, he was not hallucinating, was not suicidal or 
homicidal, insight and judgment were fair, and he exhibited 
fair impulse control.  The final diagnosis was schizophrenia, 
residual type.  The GAF was reported at 85, indicating 
"minimal" symptoms.

In a July 2001 social and industrial survey (conducted in 
Puerto Rico), the veteran was reported to be working at the 
U.S. Postal Service.  He was on regular psychiatric 
medication and lived with his wife and son in a middle class 
neighborhood.  His home was in good condition, he was dressed 
appropriately, and clean and shaven.  He indicated that he 
was unable to concentrate or think clearly and noted that his 
performance at work was not so good.  He stated that he did 
not socialize with any of his neighbors and relied on his 
wife to keep the house.  

A neighbor described the veteran as a person who was friendly 
and conversed with his neighbors, liked to cooperate in 
community affairs, and helped around the house.  The 
veteran's supervisor stated that the veteran arrived to work 
on time, was absent only for medical appointments, and his 
relationship with co-workers and supervisors was described as 
"good."  The examiner indicated that the veteran did not 
demonstrate any abnormal behavior.

Based on the VA examination and social survey, the Board 
finds no evidence to support a higher rating.  Specifically, 
in order to warrant a higher rating, the evidence must show 
suicidal ideation (not found in VA examination), interference 
with routine activities (he was living with his wife and 
family without difficulty and working full-time), illogical, 
obscure, or irrelevant speech (speech was logical, clear, and 
coherent), panic or depression affecting the ability to 
function independently (he was working full-time), impaired 
impulse control (described as "fair"), spatial 
disorientation (he was oriented in all spheres), neglect of 
personal appearance and hygiene (he was clean and dressed 
appropriately), difficulty in adapting to stressful 
circumstances (he noted conflict with a supervisor and work-
related problems), and an inability to establish and maintain 
effective relationships (lived with wife and family).  As the 
criteria for a higher rating were not shown in either the VA 
examination or social survey, there is no basis for an 
increased rating prior to January 2002.

Entitlement to a Rating in Excess of 70 Percent After January 
2002

Outpatient treatment records dated after January 2002 reflect 
that the veteran received fairly regular treatment at the 
mental health clinic.  

In an April 2002 outpatient psychiatric evaluation, it was 
reported that the veteran had returned to Florida three weeks 
previously.  He complained of depressed mood, difficulty 
concentrating, and thought that others at his work were 
talking and laughing about him.  He had terminated his 
employment at the Postal Service one month previously, after 
working there for 15 years.  He indicated that he had been 
unhappy, restless, and irritable.  He reported three 
previously hospitalization - the first 20 years previously, 
one shortly after the initial hospitalization, and the most 
recent approximately one and a half years before.  He had 
been married for nearly 30 years and stated that the marriage 
was stable and his wife was supportive.  

Mental status examination revealed that the veteran was 
cleanly groomed, speech was clear and moderately paced, mood 
was tense and somewhat depressed, he reported occasional 
minor auditory hallucinations such as hearing his name 
called, sometimes saw moving shadows in his peripheral 
vision, and felt apprehensive at night about someone trying 
to harm him, but denied current suicidal or homicidal 
thoughts.  Judgment and insight were fair.  He was oriented, 
recent and remote memory were grossly intact, and there were 
no cognitive impairments noted.  The final diagnosis was 
schizophrenia, residual type, and his GAF was reported as 50.

The examiner noted that the veteran had a history of 
schizophrenia and depression with years of treatment.  He had 
strengths of working for years, not abusing substances, being 
compliant with treatment, and having a supportive family.  

In May 2002, the veteran reported that he had been 
hospitalized several months previously after a confrontation 
with a supervisor.  Prior to that hospitalization, he had not 
been on any antipsychotic medication.  

However, in June 2002 he reported that he felt more under 
control under a new medication dosage.  He was visiting his 
daughter in Florida but was going to return to his job in 
July (although this appears inconsistent with his April 2002 
statements that he had quit working).  He denied suicidal or 
homicidal thoughts, and denied hearing voices, but stated 
that his thoughts had bothered him because he thought others 
were thinking negative thoughts about him, and he continued 
to have difficulty sleeping.  

In May 2003, the veteran's GAF was reported as 50.  In 
December 2003, he related that he felt depressed and worried 
about his health and physical deterioration.  He had poor 
tolerance to people and noises with episodes of bad humor and 
irritability.  It was reported that he was isolated at home 
after work with problems at work and no close friends, no 
hobbies, and poor social and family history.  His GAF was 
again reported as 50.  

In a July 2004 VA examination report, the veteran related 
that he had significant psychotic symptoms, including 
auditory hallucinations and paranoia, which had been ongoing 
for 20 years.  He was unable to maintain gainful employment 
for extended periods of time.  He complained of paranoia, and 
auditory hallucinations, which at times told him to kill 
himself by overdosing on insulin.  He reported ideas of 
reference and ideas of influence.  He felt sad, depressed, 
anxious, had no friends, and was not involved in any 
community organizations.  

It was noted that he was last hospitalized in 2001 for a 
suicide attempt after a psychotic exacerbation with auditory 
hallucinations.  He lived with his wife and spent some of his 
time in Florida and some of his time in Puerto Rico.  It was 
noted that he had intermittently worked for the U.S. Postal 
Service but left because of psychiatric exacerbations.  

Mental status examination revealed that the veteran was alert 
and oriented.  He was fairly well-groomed and dressed.  He 
had significant psychomotor agitation, was evasive, had poor 
eye contact, speech was rapid, thought process had some 
looseness of association, circumstantiality and 
tangentiality, mood was "fine," affect was constricted in 
thought content, but he denied suicidal or homicidal 
ideation.  He reported auditory hallucinations, denied visual 
or tactile hallucinations, and appeared to be responding to 
internal stimuli.  Recent and remote memory were intact, 
concentration and cognition were intact, and insight and 
judgment were poor.

The examiner noted that the veteran appeared to be suffering 
from an exacerbation of his underlying schizophrenia.  He was 
reportedly not employable at the time but the examiner 
indicated that the veteran "may be able to return to at 
least a partial employment status once his psychiatric 
symptoms have stabilized."  The examiner related that the 
veteran suffered severely socially from his psychiatric 
symptoms, as well.  The final diagnosis was schizophrenia, 
chronic paranoid-type, and the GAF was 42, indicating some 
impairment in reality testing or "major" impairment in 
work, judgment, thinking, or mood.

Notwithstanding the apparent exacerbation of symptoms in July 
2004, the Board concludes that the veteran's psychiatric 
symptomatology does not warrant a 100 percent rating at this 
time.  Specifically, a higher schedular rating requires gross 
impairment in thought processes or communication; however, 
the most recent VA examination revealed that the veteran was 
alert and oriented.  Although he was evasive and had some 
looseness of association, he was able to communicate with the 
examiner.  

Further, there is no evidence of grossly inappropriate 
behavior.  Despite having an exacerbation of symptoms, it 
appears that the veteran has always been cooperative and 
oriented.  Therefore, grossly inappropriate behavior has not 
been shown.

Next, although the veteran reported of history of a remote 
suicide attempt at the time of the 2001 hospitalization 
(however, the record at the time made no mention of it), 
there is no evidence that he is in persistent danger of 
hurting self or others.  Moreover, there is no evidence that 
he experiences an inability to perform activities of daily 
living due to his psychiatric disability.  As noted above, he 
has always been clean, well-groomed, and dressed 
appropriately.  

Next, the veteran has not been shown to be disoriented to 
time or place, or to have an impaired memory for names of 
relatives, his own occupation, or his own name.  
Specifically, treatment records and the VA examination report 
indicated that he was oriented, cooperative, and he appeared 
to be a good historian.  Although his family attended medical 
appointments with him, it appeared to be for purposes of 
language translation rather than the veteran's inability to 
function on his own.  While the Board notes that the veteran 
has reported a history of serious psychiatric deficiencies, 
they appear to be of lesser symptomatology than necessary for 
a 100 percent schedular evaluation.  

Finally, the last reported GAF was noted to be 42, which 
would indicate some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).  This finding is not fully consistent with 
the overall psychiatric picture presented in the claims file 
but, nonetheless, supports no greater than a 70 percent 
evaluation under DC 9204.  While the Board is sympathetic to 
the veteran's long-standing psychiatric symptomatology, there 
is no basis on which to grant a higher rating for his 
service-connected psychiatric disability.  As such, 
entitlement to a greater than 70 percent evaluation for 
schizophrenia is not warranted.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and a supplemental statement of the case was provided to the 
veteran in October 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The May 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the October 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
May 2004 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in June 2001 and July 2004.  
The available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a rating in excess of 50 percent 
for schizophrenia, residual type, for the period prior to 
January 2002, is denied.

The claim for entitlement to a rating in excess of 70 percent 
for schizophrenia, residual type, for the period subsequent 
to January 2002, is denied.


REMAND

With respect to the remaining claim for a TDIU, as noted in 
the introduction, the Board finds that the claim for a TDIU 
has been reasonably raised.  However, the record is not clear 
whether the veteran has been able to return to work, as 
suggested by the VA examiner in the most recent examination 
report.  As noted above, the July 2004 VA examiner indicated 
that the veteran was:

not employable at the current time.  He 
may be able to return to at least a 
partial employment status once his 
psychiatric symptoms have stabilized.

As such, additional medical and employment evidence is needed 
to determine whether the veteran is, indeed, unemployable due 
to his service-connected psychiatric disability.

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence (including private medical 
records) and argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center (VAMC) in 
Tampa, Florida, for the period from March 
2004 to the present.

2.  Obtain outpatient treatment records 
from the VAMC in San Juan, Puerto Rico, 
for the period from March 2004 to the 
present.

3.  Request the veteran to clarify his 
employment history and his income from 
2001 through the present.  He should be 
asked to submit any documentation he may 
have which would reflect his employment 
status and the amount of his income 
during this time period, such as copies 
of his tax returns for the years 2001 to 
2004.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA mental status 
examination to determine the nature and 
extent of his service-connected 
schizophrenia.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

The examiner should offer an opinion as 
to the current degree of 
vocational/employment impairment due to 
the veteran's schizophrenia symptoms.  
The examiner should provide a current 
global assessment of functioning (GAF) 
score.

5.  Thereafter, the RO should re-
adjudicate the TDIU issue on appeal.  If 
the benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


